Exhibit 10.2
Amendment No. 1
to the Contract between
EchoStar XXIV L.L.C. and Space Systems/Loral, LLC
for the Jupiter 3 Satellite Program


This Amendment No. 1 (“Amendment No. 1”) to the Contract between Echostar XXIV
L.L.C. (hereinafter referred as “EchoStar” or the “Purchaser”) and Space
Systems/Loral, LLC (hereinafter referred as “SSL” or the “Contractor”), dated
April 19, 2017, (referred to hereinafter as the “Contract”) is made as of
October 1, 2018 (“Amendment No. 1 Effective Date”) by and between EchoStar and
SSL (collectively, the “Parties”). Capitalized terms used but not defined in
this Amendment No. 1 have the meaning given to them in the Contract.


WHEREAS, the Parties agree to make changes to certain technical specifications
of the Satellite and other corresponding and/or conforming changes to the
Contract; and


WHEREAS, the Parties wish to incorporate these changes into the Contract by
executing this Amendment No. 1 to the Contract.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained in this Amendment No. 1, the Parties agree to amend the
Contract as follows:


1.“Exhibit B, Satellite Performance Specification, dated April 19, 2017” is
hereby deleted in its entirety and replaced with “Exhibit B, Satellite
Performance Specification, dated October 1, 2018”, attached to this Amendment
No. 1 and incorporated herein by reference in its entirety.


2.“Exhibit E, Payment Plan, dated April 19, 2017” is hereby deleted in its
entirety and replaced with “Exhibit E, Payment Plan, dated October 1, 2018”,
attached to this Amendment No. 1 and incorporated herein by reference in its
entirety.


3.In Article 2.1(ii), the reference to “Exhibit B, Satellite Performance
Specification, dated April 19, 2017” is hereby deleted and replaced with the
following: “Exhibit B, Satellite Performance Specification, dated October 1,
2018”.


4.In Article 2.1(v), the reference to “Exhibit E, Payment Plan, dated April 19,
2017” is hereby deleted and replaced with the following: “Exhibit E, Payment
Plan, dated October 1, 2018”.


5.In Article 3.1, the reference to *** in Item 1 of the table is hereby deleted
and replaced with the following: *** and, in the note under the table denoted by
an asterisk, the reference to *** is hereby deleted and replaced with the
following: ***.


6.In Article 4, the reference to *** is hereby deleted and replaced with the
following: ***.


7.In Articles 14.1 and 15.3, the references to *** are hereby deleted and
replaced with the following: ***.


8.In Article 17.1, the reference to *** is hereby deleted and replaced with the
following: ***.


9.Article 17.2.1 is hereby deleted in its entirety and replaced with the
following:
***
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.


EchoStar and SSL Proprietary

--------------------------------------------------------------------------------





10.In Article 17.2.2, the reference to *** is hereby deleted and replaced with
the following: ***.


11.In Article 27.1.2, the reference to *** is hereby deleted and replaced with
the following: ***.


12.In Article 27.2, the references to *** is hereby deleted and replaced with
the following: ***.


13.Except as expressly amended by this Amendment No. 1, all terms, conditions,
obligations and covenants of the Contract shall remain and continue in full
force and effect, without any change whatsoever, and Contractor and Purchaser
hereby ratify and confirm the Contract, as amended. In the event of a conflict
between this Amendment No. 1 and the Contract, this Amendment No. 1 shall
prevail. This Amendment No. 1 will be binding upon, and inure to the benefits
of, the heirs, personal representatives, successors and assigns of the Parties.


14.Counterparts. This Amendment No. 1 may be executed in one (1) or more
counterparts, each of which, when executed, shall be deemed an original and all
of which taken together will constitute one (1) and the same instrument.
Execution of this Amendment No. 1 by facsimile shall be effective to create a
binding agreement.






*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text.


2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 by their duly
authorized representatives as of the Amendment No. 1 Effective Date.


Space Systems/Loral, LLC






By:    /s/ Mladen Brkic
    Name: Mladen Brkic
    Title: Vice President and Chief Financial Officer


EchoStar XXIV L.L.C.






By:    /s/ Dean Manson
    Name: Dean Manson
    Title: Executive Vice President, General Counsel
         and Secretary
Signature Page
EchoStar and SSL Proprietary